DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-5, 7-13, and 15-19 are pending in this Application. Claim 8 is withdrawn; Claims 1-2, 4-5, 7, 9-13, and 15-19 are examined. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' most recent arguments, found in the submission of 06 July 2020, is found in the corresponding advisory action of 29 July 2020.  A further address to Applicants’ arguments, in regard to unexpected results, are further addressed following the claim rejections applied below. 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. [Matsubara] (EP 0918041) in view of Bi et al. [Bi] (WO 2013/189109 as interpreted by co-filed US 2015/0104708).
As to Claims 1 and 5:
Matsubara discloses a cathode material (positive electrode material, Abstract) having the Formula (I):  Liy Ni1-x Cox1 Mx2 O2
M represents at least one element selected from the group consisting of Al, Fe, Mn and B; 
y represents 0.9 < y < 1.3; 
x 1 + x 2 = x, where x represents 0 < x < 0.5,  x1 represents 0 < x1 < 0.5; 
when M is at least one element among Al, Fe and Mn; x2 represents 0< x2 < 0.3; 
and when M is a combination of at least one element among Al, Fe and Mn, x2 represents 0 < x2 < 0.3.
The genus obviates instant Formula 1’s genus in the case where Matsubara’s
y is 1.05, where only Al and Mn represent M where Al amount is Al 0.01 and Mn amount is Mn 0.29 are present with the Al and Mn subscripts sum to  = 0.3 = x2; where for the Matsubara formulation subscripts amounts for Ni and Co are 0.5 and 0.2 respectively.  Such providing for the formula Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2.
Further as to Claim 1:
Matsubara does not further disclose adding a coating of LiAlO2 wherein the coating film has a thickness of about 1 nm to about 50 nm. 
On the other hand, the analogous art of Bi teaches adding a 0.2-50 nm coating of LiAlO2 on a cathode material (Bi [0007], [0015]) and embodiments are further taught to be comprised of a coating of 25 nm and 30 nm (Bi [0122] and [0127]).  Bi also teaches that the coating on the cathode material provides a stable cathode coating to provide improved safety performance of the battery material (Bi [0004]).
The Bi taught thickness range of 0.2-50 encompasses the thickness value of 10 nm and thus establishes a prima facie case of obviousness (see MPEP 2144.05; In re 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a stable cathode material coating, as taught by Bi, to the cathode material of Matsubara, in order to provide improved safety performance of the Matsubara battery cathode material with a reasonable expectation of success.  
Further as to Claim 5, modified Matsubara also discloses that composite oxide materials made have a primary particle size of between 0.62-0.72 μm in diameter (Matsubara Table 2, last column, page 9 [0080]) wherewith the Bi cathode coating, that provides a stable cathode coating to provide cycle stability with good cycle performance with improved safety performance of the battery material (Bi [0004], [0007], [0068], [0107]).having a coating thickness at or below 50 nm to 0.2 nm would add no more diameter primary particle size of than 2 x 50 nm or 0.1 μm material as would also be expected by one of ordinary skill in the art.

Regarding Claims 2, 4 and 17, modified Matsubara discloses the limitations set forth above.  The modified Matsubara genus member of Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2, as set forth above, comprises Mn while the value of z of instant Formula 1 corresponds to a value of 0.01 as applied for the modified Matsubara genus member of Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2 that reads on the last composite oxide member of line 3 of instant Claim 4 formula list and reads on the subscripts of instant Claim 17.
Regarding Claim 7, modified Matsubara discloses the limitations set forth above. The modified Matsubara coating amount of the LiAlO2 is indicated to be from 
Thus, the weight range overlapping that claimed and as such, the reference reads upon the Claim (see MPEP 2144.05) as any amount of coating within the range is applicable to being of equal coating function as a chosen amount between 0.1 to 30 parts by weight of composite oxide as claimed.  Further, however a greater amount-- or 10 percent--of modified Matsubara coating is applicable to providing a mass of a greater amount of coating to increase the safety performance of the cathode material (Bi [0004]).
Regarding Claim 9, Matsubara discloses a cathode material (positive electrode material, Abstract) having the Formula (I):  Liy Ni1-x Cox1 Mx2 O2, herein for the Matsubara Formula (I) genus,  wherein:
M represents at least one element selected from the group consisting of Al, Fe, Mn and B; 
y represents 0.9 < y < 1.3; 
x 1 + x 2 = x, where x represents 0 < x < 0.5,  x1 represents 0 < x1 < 0.5; 
when M is at least one element among Al, Fe and Mn; x2 represents 0< x2 < 0.3; 
and when M is a combination of at least one element among Al, Fe and Mn, x2 represents 0 < x2 < 0.3.
The genus obviates instant Formula 1’s genus in the case where Matsubara’s
y is 1.05, where only Al and Mn represent M where Al amount is Al 0.01 and Mn amount is Mn 0.29 are present with the Al and Mn subscripts sum to  = 0.3 = x2; where for the 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2.
Further as to Claim 9:
Matsubara does not further disclose adding a coating of LiAlO2 wherein the coating film has a thickness of about 1 nm to about 50 nm. 
On the other hand, the analogous art of Bi teaches adding a 2-50 nm coating of LiAlO2 on a cathode material ([0007, [0015]).  Bi also teaches that the coating on the cathode material provides a stable cathode coating to provide improved safety performance of the battery material (Bi [0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a stable cathode material coating, as taught by Bi, to the cathode material of Matsubara, in order to provide improved safety performance of the Matsubara battery cathode material with a reasonable expectation of success.  
Modified Matsubara further teaches of a battery comprising the inorganic material cathode placed upon a separator (polypropylene diaphragm) while employing an electrolyte.  It is placed on a lithium metal sheet and stainless (stainless steel metal)-current collector (5) [0124]).  
Regarding Claim 10, modified Matsubara discloses the limitations set forth above.  The amount of modified Matsubara output voltage is exemplified for materials as ranging from between 3.0 to 4.2 volts or 2.8 to 4.3 volts (Matsubara [0124] or Bi [0144], respectively).

Regarding Claim 11, modified Matsubara discloses the limitations set forth above.  The battery comprising the cathode material of modified Matsubara is 
Regarding Claims 12 and 19, modified Matsubara discloses the limitations set forth above.
The battery comprising the cathode material of modified Matsubara is comprised of modified Matsubara genus member also as Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2 which also applies to the last item formula in the next to the last line of instant Claim 12 and reads on the subscripts of instant Claim 19. 
Regarding Claim 13, modified Matsubara discloses the limitations set forth above. 
Modified Matsubara also discloses that composite oxide materials made have a primary particle size of between 0.62-0.72 μm in diameter (Matsubara Table 2, last column, page 9 [0080]).  Such material considered as representative of the complex oxide applied in the battery of the disclosed conducted test ([0124]).
Regarding Claim 15, modified Matsubara discloses the limitations set forth above.
The modified Matsubara coating amount of the LiAlO2 is indicated to be from 0.001 to 10 percent by mass (Bi [0074], considered as 0.001 to 10 parts by 100 weight of the positive electrode active material of modified Matsubara.  Such material considered as applicable to the material employed in the battery test of modified Matsubara ([0124]).
Thus, the modified Matsubara weight range overlaps the range claimed and as such, obviates the Claim range (see MPEP 2144.05) as any weight amount of coating 
Regarding Claim 16, modified Matsubara discloses the limitations set forth above.  Modified Matsubara provides a species in a genus with for the formula Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2.  Thus modified Matsubara further discloses the genus of materials includes positive electrode active material of the claimed genus for Claim 16 (see Claim 1 rejection above) and thus renders obvious all of the species (atoms and subscripts) of a specific instant genus member (see Claims 1 and 4 rejection above).  
Matsubara also discloses the positive electrode active materials are prepared at 900ºC (Matsubara [0050]) such temperature is the within the heat treating temperature and time for the instant invention to provide high crystallinity that provides the  x-ray diffraction reflections for FWHM results (instant Specification [0011], [0034], and [0084]). The modified Matsubara processing temperature would thus also provide for high crystallinity, which is indicated by Matsubara (Matsubara [0026], [0050]) and thus being prepared in the same manner, the Matsubara material of the same Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2 formula would necessarily provide the same properties.   
Wherefore the modified Matsubara peaks are also based upon having a primary particle size of between 0.62-0.72 μm in diameter (Matsubara Table 2, last column, page 9 [0080]); the range being within the size disclosed in the instant Specification (instant Specification [0033]).  
Therefore modified Matsubara discloses x-ray diffraction for highly crystalline materials patterns representative of species in a genus of a positive electrode material, within the claimed genus, that is made with the processed particle sizes and temperature treatment of the instant Specification for highly crystalline materials. 
However, modified Matsubara does not explicitly disclose a FWHM range for a (110 face) of the positive electrode active material of 0.139 to 0.143º and does not explicitly disclose a FWHM range for a (116 face) of the positive electrode active material of 0.114 to 0.117º.
On the other hand, the modified Matsubara x-ray diffraction results provides results for both the (110 face) FWHM and a (116 face) assessment results for each of the (116) face and (110) face peaks and thus would be expected to read on the instant invention Claim 16 FWHM the (110 face) FWHM and a (116 face) assessment result value ranges for the claimed materials providing x-ray faces (peaks) because a species of the modified Matsubara material is prepared in the same heat treatment and particle size necessarily possess the same properties as those of the instant Specification and because the FWHM value assessments of the (110 face) (°) positive electrode active material range of 0.139° to 0.143°, and FWHM (116 face) (°) of the positive electrode active material is in a range of 0.114° to 0.117° that applies to the entire genus of all species and all elements and all variable subscripts of instant Claim 1.  And because the highly crystalline modified Matsubara (Matsubara [0026]) that reads on the Claim 1 species would necessarily have FWHM assessments result for highly crystalline material disclosed in the instant Specification (instant Specification [0034]).  Such 
Therefore, due to facts listed above, a modified Matsubara species within the genus claimed is subject to the preparation of heat treatment, particle size having high crystallinity, one of ordinary skill in the art would have reasonably expected a FWHM assessment of a Matsubara prepared positive electrode material-- as prepared by modified Matsubara--to at provide range values or values reading on the FWHM  ranges for (110 face) and 116 face) that  overlaps encompasses and or touches claimed range, thus rendering the selection of the range or portion thereof obvious.
It would have been obvious to one of ordinary skill in the art at the time of the invention filling to have reasonably expected a modified Matsubara prepared species within prepared to develop high crystallinity to have the FWHM assessment results that overlap, encompass, the ranges for the (110 face), and (116 face) within the respective ranges of 0.139° to 0.143° and 0.114° to 0.117°.

Note: The Examiner recognizes that all of the claimed physical properties are not positively taught by the Matsubara reference, namely peak width assessments for FWHM peaks.   However, the reference renders obvious all of the claimed ingredients that provide the peaks, such as Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2—in the claimed amounts because the LiAlO2
Therefore, the claimed physical properties providing x-ray diffraction peaks would inherently be achieved by the composition as claimed and rendered obvious.  

Regarding Claim 18, modified Matsubara discloses the limitations set forth above.  Modified Matsubara provides a species in a genus with for the formula Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2.  Thus modified Matsubara further discloses the genus of materials includes positive electrode active material of the claimed genus for Claim 18  and thus renders obvious all of the species (atoms and subscripts) of a specific instant genus member. 
Matsubara also discloses the positive electrode active materials are prepared at 900ºC (Matsubara [0050]) such temperature is the within the heat treating temperature and time for the instant invention to provide high crystallinity that provides the  x-ray diffraction reflections for FWHM results (instant Specification [0011], [0034], and [0084]). The modified Matsubara processing temperature would thus also provides for high crystallinity –which is indicated by Matsubara (Matsubara [0026], [0050]) and thus being prepared in the same manner, the Matsubara material of the same Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2  formula would necessarily provide the same properties.   
Wherefore the modified Matsubara peaks are also based upon having a primary particle size of between 0.62-0.72 μm in diameter (Matsubara Table 2, last column, page 9 [0080]); the range being within the size disclosed in the instant Specification (instant Specification [0033]).  
Therefore modified Matsubara discloses x-ray diffraction for highly crystalline materials patterns representative of species in a genus of a positive electrode material, 
However, modified Matsubara does not explicitly disclose a FWHM range for a (110 face) of the positive electrode active material of 0.139 to 0.143º and does not explicitly disclose a FWHM range for a (116 face) of the positive electrode active material of 0.114 to 0.117º.
On the other hand, the modified Matsubara x-ray diffraction results read on both the (110 face) FWHM and a (116 face) assessment results for each of the (116) face and (110) face peaks would be expected to read on the instant invention Claim 18 FWHM the (110 face) FWHM and a (116 face) assessment result value ranges for the claimed materials providing x-ray faces (peaks) because a species of the modified Matsubara material is prepared with the same heat treatment and particle size necessarily possess the same properties as those of the instant Specification and because the FWHM value assessments of the (110 face) (°) positive electrode active material range of 0.139° to 0.143°, and FWHM (116 face) (°) of the positive electrode active material is in a range of 0.114° to 0.117° that applies to the entire genus of all species and all elements and all variable subscripts of instant Claim 1.  And because the highly crystalline modified Matsubara (Matsubara [0026]) that reads on the Claim 1 species would necessarily have FWHM assessments result for highly crystalline material disclosed in the instant Specification (instant Specification [0034]).
Therefore, due to facts listed above, a modified Matsubara species within the genus claimed is subject to the preparation of heat treatment, particle size having high crystallinity, one of ordinary skill in the art would have reasonably expected a FWHM 
It would have been obvious to one of ordinary skill in the art at the time of the invention filling to have reasonably expected a modified Matsubara prepared species within prepared to develop high crystallinity to have the FWHM assessment results that overlap, encompass, the ranges for the (110 face), and (116 face) within the respective ranges of 0.139° to 0.143° and 0.114° to 0.117°.
Note:  The Examiner recognizes that all of the claimed physical properties are not positively taught by the Matsubara reference, namely peak width assessments for FWHM peaks.   However, the reference renders obvious all of the claimed ingredients that provide the peaks, such as Li 1.05 Ni0.5 Co 0.2 Mn0.29 Al0.01 O2—in the claimed amounts because the LiAlO2 coating thickness is only present in amounts of 10 nm—process steps, and/or process conditions wherefore the reference teaches the composition made in substantially the same way as Applicant’s original Specification. {Bi coating processing [0091]-[0097:] active material heating at 100-1000ºC 5-50 hr, drying at 50-200ºC, subsequent heat treating 300-1000ºC 1-24 hr as compared with instant Specification coating method [0093]-[0095]: active material heat treating 900ºC–Example 1 [0082],drying 100-150ºC subsequent heat treatment 800ºC for 3 hr}.  Therefore, the claimed physical properties providing x-ray diffraction peaks would inherently be achieved by the composition as claimed and rendered obvious as Bi 2 (oxide) coating layer provides increased battery life and performance (Bi [0148])--cycle number and capacity Figure 21-23 B).  
Response to Arguments
Applicant's Arguments and Affidavit filed 22 April 2021 have been fully considered but they are not persuasive.
Regarding both the Remarks and the Affidavit:
Applicant argues that Preparation Examples 1 and 7 and Comparative preparation Examples 1 and 3 [exhibited in Figures 8A to 8C by letters a, b, c, and d, corresponding to Affidavit Table 1] show Al coated samples with an increase in oxygen due to Al-O bonding.  As such, the coating samples show unexpectedly improved lifespan characteristics when compared samples without coating.
In response to Applicant's argument that a coating film showed unexpected superior and improve lifespan characteristics as compared with active material without the coating film, the arguments and the affidavit shows results for coated vs uncoated particles which is unpersuasive because the rejection shows how Bi added to Matsubara shows why one of ordinary skill in the art would coat the particles.  As such, the affidavit does not overcome the rejection. The affidavit does not address the rejection.
In the present case, Bi is applied with Matsubara to provide motivation to apply a coating comprised of AlO2 applied by a LiAlO2 coating that provides a stable cathode coating with good cycle performance  while providing improved safety performance of the battery (Bi [0004], [0007], [0068], [0107]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRESO/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722